USCA11 Case: 21-12288      Date Filed: 09/09/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12288
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PEDRO ANTONIO GARCIA VASQUEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 2:20-cr-00128-SPC-NPM-1
                   ____________________
USCA11 Case: 21-12288        Date Filed: 09/09/2022    Page: 2 of 4




2                      Opinion of the Court               21-12288


Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Pedro Garcia Vasquez (“Defendant”) appeals his 15-month
sentence: a sentence imposed after Defendant pleaded guilty to
reentering illegally the United States after being deported as a
felon. Defendant challenges his sentence as substantively unrea-
sonable. Defendant also argues that the district court abused its
discretion by ordering his 15-month sentence to run consecutive to
the 12-month sentence imposed upon revocation of Defendant’s
supervised release in an earlier illegal-reentry case. No reversible
error has been shown; we affirm.
       We evaluate the reasonableness of a sentence under a “def-
erential abuse-of-discretion standard.” See Gall v. United States,
552 U.S. 38, 41 (2007). In reviewing the substantive reasonableness
of a sentence, we consider the totality of the circumstances and
whether the sentence achieves the purposes of sentencing stated in
18 U.S.C. § 3553(a). See United States v. Gonzalez, 550 F.3d 1319,
1324 (11th Cir. 2008).
      The purposes of sentencing include promoting respect for
the law, providing just punishment, deterring criminal conduct,
and protecting the public from further crimes. 18 U.S.C. §
3553(a)(2). A sentencing court should also consider the nature and
circumstances of the offense, the history and characteristics of the
defendant, the kinds of sentences available, the Guidelines range,
USCA11 Case: 21-12288         Date Filed: 09/09/2022    Page: 3 of 4




21-12288               Opinion of the Court                         3

policy statements of the Sentencing Commission, and the need to
avoid unwarranted sentencing disparities. Id. § 3553(a)(1), (3)-(7).
        We will disturb a sentence “only if we are left with the defi-
nite and firm conviction that the district court committed a clear
error of judgment in weighing the section 3553(a) factors by arriv-
ing at a sentence that lies outside the range of reasonable sentences
dictated by the facts of the case.” United States v. Shabazz, 887 F.3d
1204, 1224 (11th Cir. 2018) (brackets omitted). The party challeng-
ing the sentence bears the burden of showing that the sentence is
unreasonable in the light of the record and the section 3553(a) fac-
tors. Id.
       Defendant has failed to demonstrate that his 15-month sen-
tence substantively is unreasonable. As an initial matter, Defend-
ant’s sentence represents the low-end of the advisory guidelines
range of 15 to 21 months’ imprisonment; we “ordinarily expect” a
within-guidelines sentence to be reasonable. See Gonzalez, 550
F.3d at 1324.
        The district court explained that a sentence of 15 months
was sufficient but not greater than necessary to achieve the pur-
poses of sentencing set forth in section 3553(a). The district court
acknowledged Defendant’s reasons for continuing to enter unlaw-
fully the United States, including the difficult conditions Defendant
faced in his home country of Honduras and that Defendant’s two
minor daughters resided in the United States. The district court,
however, also stressed that Defendant already had two convictions
for illegal reentry and had been on supervised release when he
USCA11 Case: 21-12288         Date Filed: 09/09/2022    Page: 4 of 4




4                      Opinion of the Court                 21-12288

committed the underlying offense in this case. Given the totality
of the circumstances -- including Defendant’s history of repeated
unlawful entries and that Defendant remained undeterred by his
earlier convictions and sentences for unlawful reentry -- the district
court determined reasonably that a low-end guideline sentence of
15 months was necessary to promote respect for the law, provide
just punishment, and to provide adequate deterrence.
       Nor did the district court abuse its discretion in ordering De-
fendant’s 15-month sentence for illegal reentry to run consecutive
to the 12-month sentence imposed upon revocation of Defendant’s
supervised release in another illegal-reentry case. The sentencing
court has discretion to decide whether a term of imprisonment fol-
lowing the revocation of supervised release is to be served consec-
utively or concurrently. See United States v. Quinones, 136 F.3d
1293, 1295 (11th Cir. 1998). And the district court’s decision to im-
pose consecutive sentences in this case is consistent with the Sen-
tencing Commission’s policy statements, which advise that “[a]ny
term of imprisonment imposed upon the revocation of probation
or supervised release shall be ordered to be served consecutively to
any sentence of imprisonment that the defendant is serving . . . .”
See U.S.S.G. § 7B1.3(f).
       Viewing the record as a whole, we are not “left with the def-
inite and firm conviction that the district court committed a clear
error of judgment.” See Shabazz, 887 F.3d at 1224. The district
court abused no discretion; we affirm Defendant’s sentence.
      AFFIRMED.